Citation Nr: 0323436	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as due to in-service exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO denied service connection for 
chronic lymphocytic leukemia, claimed as due to in-service 
exposure to ionizing radiation.  

In an April 2000 decision, the Board determined that the 
claim of service connection for chronic lymphocytic leukemia 
was well grounded under criteria then in effect.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The Board also found that 
additional development of the evidence was required and 
remanded the matter to the RO.  The record reveals that the 
development requested in the Board's remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Chronic lymphocytic leukemia was not shown to be present in 
service or for many years thereafter, and the preponderance 
of the evidence indicates that the veteran's post-service 
chronic lymphocytic leukemia is not causally related to his 
active service or any incident therein, including radiation 
exposure.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

The VCAA provides that VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA satisfied these 
duties to the veteran in an October 2002 letter and a 
December 2002 Supplemental Statement of the Case.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service department records are on 
file, as are all post-service clinical records identified by 
the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2002).  VA has also obtained a medical 
opinion in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  Finally, the Board observes 
that VA has complied with the development provisions 
regarding radiation claims set forth in.  38 C.F.R. 
§ 3.311(2002).  Specifically, the RO has obtained a dose 
assessment for the veteran's total in-service exposure to 
ionizing radiation and then referred this case to the Under 
Secretary for Benefits for an opinion as to whether sound 
scientific medical evidence could support the conclusion that 
it is at least as likely as not that the veteran's claimed 
disease resulted from radiation exposure during service.  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of chronic lymphocytic leukemia.  His 
service personnel records indicate that his military 
occupational specialty was dental technician.  A Record of 
Exposure to Ionizing Radiation (DD Form 1141) indicates that 
the veteran was exposed to X-ray radiation on several 
occasions from December 1960 to January 1967.  According to 
this document, his accumulated radiation dose total was 
0.010.  

In October 1997, the veteran submitted a claim of service 
connection for leukemia, claimed as secondary to exposure to 
nuclear weapons and X-rays in service.  He explained that he 
had been a dental technician in service and had been required 
to perform X-rays on numerous occasions.  

In support of his claim, the RO obtained private medical 
records showing that in July 1993, the veteran sought 
treatment after being told by his private physician that he 
should see a hematologist or oncologist in light of an 
abnormal blood test.  (It was noted that the blood test was 
initially performed in September 1992, but that the veteran 
did not seek further evaluation immediately).  The veteran 
described his medical history in detail, noting a history of 
intermittent porphyria, as well as alcoholism, heavy smoking 
(11/2 packs daily for the past 20 years), and a myocardial 
infarction in 1980 secondary to atherosclerotic heart 
disease.  The veteran indicated that he had been on a nuclear 
submarine in service for two years and been an X-ray 
technician in service for nine years.  The veteran also 
reported that he had been exposed to oil in the water supply 
in his hometown.  After performing additional diagnostic 
tests, including a bone marrow biopsy, the examiner diagnosed 
chronic lymphocytic leukemia in August 1993.  Subsequent 
treatment records show that the veteran continued to be 
followed for chronic lymphocytic leukemia, which was noted to 
have been present since the Fall of 1992.  He received oral 
chemotherapy from December 1996 through June 1997.  

In a May 1998 statement, the veteran indicated that he had 
worked as a dental technician in service, performing X-ray 
studies on several occasions without the benefit of a lead 
shield.  He indicated that although he had worn a radiation 
detection badge, it was not inspected on a regular basis.  He 
also noted that after completing his shift, he would pass his 
badge to the next technician who was taking X-rays; as a 
result, he indicated that it was unlikely that there was an 
accurate reading of his exposure to radiation in service.  
The veteran also noted that he had served aboard the USS 
Saratoga, which carried nuclear weapons, and the USS Holland, 
which was in close proximity to nuclear submarines.  He 
indicated that he may have been exposed to radiation as a 
result of being stationed on these vessels.  

In September 1998, the veteran testified at a hearing at the 
RO.  He indicated that although it was possible that he had 
radiation exposure from nuclear weapons and nuclear 
submarines, he felt that it was far more likely that his 
leukemia had resulted from his duties as a dental technician.  
The veteran noted that he did not have a family history of 
cancer and that he had read several articles in medical 
journals which indicated that radiation exposure could lead 
to leukemia.  

In a September 1998 letter, the veteran's private physician 
indicated that he had been treating the veteran for chronic 
lymphocytic leukemia.  He noted that the veteran was 
concerned that his leukemia was related to excessive 
radiation exposure in a radiology work environment.  The 
physician indicated that although there was no causal 
association between radiation and chronic lymphocytic 
leukemia, it was known to be an etiologic factor in other 
types of leukemia.  The physician indicated that it "remains 
possible that for some cases of [chronic lymphocytic leukemia 
], it does play a causative role."  

Subsequent private medical records show that the veteran 
continued to receive treatment for chronic lymphocytic 
leukemia.  He received another course of oral chemotherapy 
from June to December 1998.  

In support of his claim, the veteran submitted excerpts from 
medical treatises noting that leukemia was a type of cancer 
of the blood-forming organs which may be related to genetic 
factors and certain environmental factors, such as exposure 
to X-rays or radioactive materials.  

In a September 2001 communication, the Director of the VA 
Health Physics Program noted that the veteran had reported 
possible radiation exposure from assignment to two different 
naval vessels.  It was noted that although aircraft carriers, 
such as the one to which the veteran had been assigned, were 
configured to have nuclear weapons aboard, high level 
security would have precluded dental technicians from close 
proximity to nuclear weapons during storage, maintenance, or 
movement.  Likewise, with respect to submarine repair ships, 
he noted that they were configured to support naval nuclear 
weapons and naval nuclear propulsion.  The weapons on these 
vessels were kept in special ammunition storage areas with 
restricted access, not located near the dental spaces.  
Again, it was noted that high level security for nuclear 
weapons would have precluded dental technicians from close 
proximity to nuclear weapons during storage, maintenance, or 
movement.  Thus, he estimated that the veteran's potential 
radiation exposure due to his time on these types of naval 
vessels was zero.  

Regarding the veteran's potential exposure to X-rays as a 
result of his duties as a dental technician from 1957 to 
1967, it was noted that the 95th percentile dose received 
during this period for dental staff was 1 rem/year.  Thus, it 
was estimated that the veteran had an upper level dose of 10 
rem.  It was noted that the veteran had reported that he 
shared a film badge with other technicians; however, assuming 
this were true, a greater exposure than actually received by 
the veteran would have been reported.  

In a September 2001 letter, the Director of Compensation and 
Pension Service indicated that based on a review of the 
veteran's claims folder by the Director of the VA Health 
Physics Program, it was estimated that the veteran was 
exposed to a dose of 10 rem in service.  He noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination Science Panel Report Number 6, 1988, did not 
provide screening doses for chronic lymphocytic leukemia.  
Nonetheless, he indicated that numerous studies had shown 
that the susceptibility of bone marrow to induction of 
chronic lymphocytic leukemia by radiation appeared to be very 
low or absent.  In light of the foregoing, he indicated that 
it was the Under Secretary's opinion that it is unlikely that 
the veteran's chronic lymphocytic leukemia can be attributed 
to exposure to ionizing radiation in service.  Rather, he 
indicated that it was his opinion that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and leukemia becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In addition to the criteria set forth above, a disease 
associated with exposure to radiation listed in 38 C.F.R. § 
3.309(d) will be considered to have been incurred in service 
under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), and cancers of the bone, brain, 
colon, lung, and ovary.  38 C.F.R. § 3.309(d) (2002).  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2002).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations. 38 C.F.R. § 3.311(b) (2002).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2002).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); see 38 C.F.R. § 3.311(b)(4).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran asserts that he developed chronic lymphocytic 
leukemia as the result of in-service exposure to ionizing 
radiation.  He explained that, during his ten years as a 
dental technician in service, he often administered dental X-
rays without proper shielding equipment and that radiation 
detection badges were not worn.  He also stated that he 
believed he might have been exposed to radiation from nuclear 
weapons while he served aboard the USS Saratoga and USS 
Holland.

As set forth above, entitlement to service connection for a 
disease claimed to be attributable to radiation exposure 
during service can be accomplished in several different ways.  
Direct service connection can be established by showing that 
the disease was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for 
certain chronic diseases may also be established on a 
presumptive basis under the criteria outlined in 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  There 
are also specific diseases associated with radiation exposure 
which may be service connected on a presumptive basis under 
38 C.F.R. § 3.309(d).  Finally, 38 C.F.R. § 3.311(b) provides 
a list of "radiogenic diseases" which may be service 
connected provided that certain conditions specified in the 
regulation are met.  See Ramey v. Gober, 120 F.3d 1239 
(1997).

Initially, the Board notes that the evidence shows (and it is 
not contended otherwise), that the veteran's chronic 
lymphocytic leukemia was first diagnosed in 1993, 
approximately 26 years after his service separation.  The 
Board also notes that the record contains no probative 
evidence linking his post-service chronic lymphocytic 
leukemia to active service or any incident therein.  

In that regard, the Board has considered the medical 
literature submitted by the veteran, showing a possible 
association between leukemia and radiation exposure.  As a 
general rule, generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case is not sufficient to support an 
award of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Sacks v. West, 11 Vet. App. 314 (1998).  

In Wallin v. West, 11 Vet. App. 509 (1998), the Court held 
that medical treatise information may be regarded as 
competent evidence where, "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  In this case, 
however, the treatise evidence submitted by the veteran does 
not satisfy this exception.  In fact, although the treatise 
evidence indicates that leukemia may be associated with 
radiation exposure, none of this treatise evidence discusses 
any relationship between chronic lymphocytic leukemia and 
radiation exposure.  In view of the foregoing, the Board 
finds that this treatise evidence is not probative.

The Board has also considered the September 1998 letter from 
the veteran's private physician indicating that although 
there was no causal association between radiation and chronic 
lymphocytic leukemia, it "remain[ed] possible that for some 
cases of [chronic lymphocytic leukemia ], it does play a 
causative role."  The Court has repeatedly held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  In light of the speculative 
nature of this letter, the Board finds that it is not 
probative and does not provide a basis on which to award 
service connection for chronic lymphocytic leukemia.  See 
e.g. Davis v. West, 13 Vet. App. 178 (1999); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his condition was found too speculative); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim).

Finally, the Board has considered the veteran's own 
statements to the effect that his chronic lymphocytic 
leukemia is causally related to exposure to radiation in 
service.  Again, it is noted that there is no probative 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In summary, as chronic lymphocytic leukemia was not shown in 
service, within the first post-service year, or for many 
years thereafter, and the record contains no probative 
evidence linking his post-service chronic lymphocytic 
leukemia to active service or any incident therein, service 
connection on a direct basis or a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309 is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1131.

Nonetheless, as set forth above, service connection claims 
based on in-service exposure to radiation may also be 
addressed under 38 C.F.R. § 3.309(d) or § 3.311.  

A disease associated with exposure to radiation, listed in 
38 C.F.R. § 3.309(d), will be considered to have been 
incurred in service under the circumstances outlined in that 
section.  The medical evidence in this case, however, 
indicates that the veteran has a diagnosis of chronic 
lymphocytic leukemia, a disease which is specifically 
excluded under 38 C.F.R. § 3.309(d).  In view of the 
foregoing, that provision is not applicable to the case at 
hand.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311 (2002).  To consider service connection under 
section 3.311, the evidence must show the following:  (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (2002).  

In this case, the evidence clearly indicates that the veteran 
was exposed to radiation in service, while working as a 
dental technician.  VA has estimated that he had an upper 
level dose of 10 rem during his period of active duty.  
Again, however, chronic lymphocytic leukemia is specifically 
excluded from the list of radiogenic diseases delineated in 
section 3.311.  In any event, the Board notes that the Under 
Secretary for Benefits has concluded, after reviewing the 
veteran's claims folder, that there is no reasonable 
possibility that the veteran's chronic lymphocytic leukemia 
can be attributed to his exposure to ionizing radiation in 
service.  The Board finds that this opinion has great 
probative weight, as it was based on a review of the claims 
folder as well as the factors delineated in section 3.311(e), 
such as the veteran's radiation dose.  See Hilkert v. West, 
12 Vet. App. 145 (1999).  Again, the record contains no 
probative medical evidence which contradicts this medical 
opinion.  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for chronic lymphocytic leukemia.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia is denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

